EXHIBIT 10.1

Summary of Non-Employee Director Compensation

On September 18, 2007, the Compensation Committee of the Hawkins, Inc. (the
“Company”) Board of Directors approved changes in the non-employee directors’
compensation. The changes provide that the cash portion of the annual retainer
increases from $15,000 to $20,000 and each non-employee director will receive an
annual restricted grant of 1,000 shares of the Company’s Common Stock (“Common
Stock”) on the date of the Company’s annual meeting of shareholders. Previously
$6,000 of the $15,000 cash retainer was used to purchase Common Stock through
the Company’s Employee Stock Purchase Plan and the Company credited an
additional $4,500 to each non-employee director’s account to fund the purchase
of additional shares of Common Stock. The new annual Common Stock grants will
vest on the first anniversary of their issuance, subject to acceleration in the
event of a director’s death or disability. The changes were made effective for
the current fiscal year.

The additional annual retainer paid to the Board chair remains at $10,000 and
each non-employee director will continue to receive a meeting fee of $1,000 for
each Board and committee meeting attended. The additional annual retainer paid
to the chairs of the Audit Committee and the Compensation Committee increases
from $2,500 to $5,000 and the chair of the Governance and Nominating Committee
Chair will now receive an additional annual retainer of $2,500.

These changes are intended to keep the directors’ compensation competitive.

The following table shows compensation payable to non-employee directors before
and after this increase:

 

 

 

 

 

 

 

 

 

 

Before Increase

 

After Increase

 

 

 

 

 

 

 

Portion of the Annual Retainer Payable in Cash

 

$9,000

 

 

$20,000

 

 

Portion of the Annual Retainer Payable as Annual Common Stock Grant or Otherwise
Payable Only in Common Stock

 

$10,500

 

 

1,000 shares

 

 

 

 

 

 

 

 

 

 

Meeting Fee

 

$1,000

 

 

$1,000

 

 

 

 

 

 

 

 

 

 

Additional Annual Retainer for Board Chair

 

$10,000

 

 

$10,000

 

 

Additional Annual Retainer for Audit Committee & Compensation Committee Chairs

 

$2,500

 

 

$5,000

 

 

Additional Annual Retainer for Governance & Nominating Committee Chair

 

$0

 

 

$2,500

 

 





--------------------------------------------------------------------------------